 '654DECISIONSOF NATIONALLABOR RELATIONS BOARDU. S. PHOSPHORICPRODUCTSDIVISION,TENNESSEE CORPORATIONandINTERNATIONAL CHEMICAL WORKERS UNION7AFL.Case No. 10-C1_1153.June 1111952On December 27, 1951, Trial Examiner Peter F. Ward issued hisIntermediate Report in this proceeding, finding that the Respondenthad not engaged in the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed in its entirety, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the, IntermediateReport and a supporting brief.The Respondent requested,and wasdenied, permission to file a reply brief.The Board* has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint herein be,and it is,,dismissed in its entirety.Intermediate Report.STATEMENT OF THE CASEUpon a charge and upon a second amended charge'duly filed on July 10,1951, by International ChemicalWorkers Union,AFL, herein called the Union,the General Counsel of the National Labor Relations Board, herein respectivelyreferred to as General Counsel and the Board,by the Regional Director for theTenth Region (Atlanta, Georgia),issued a complaint dated July 7, 1951,againstU. S. Phosphoric Products Division,Tennessee Corporation at Tampa, Florida,'herein called the Respondent,alleging that the Respondent had engaged in and was,engaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and Section 2(6) and(7) of the National Labor RelationsAct, as amended, 61 Stat. 136,herein called the Act.Copies of the charge, thecomplaint,and notice of hearing were duly served upon the parties.With respect to the unfair labor practices the complaint, as amended at thehearing, alleges in substance and effect that:(1)At all times material herein,the Respondent has recognized and bargained with U. S. Phosphoric ProductsPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with thiscase to a three-member panel'[ChairmanHerzog and Members Styles and Peterson].IThe chargewas filed November 6, 1950, and the first amended charge was filed on May10, 1951.99 NLRB No. 104. U. S. PHOSPHERIC PRODUCTS DIVISION655Corporation Employees Association, herein called the Independent; (2) onOctober 27, 1950, or thereabout, and at all times material herein before thatdate, Lawrence M. Polk, Sr., was a supervisor within the meaning of Section 2(11) of the Act, employed by Respondent at East Tampa plant, who, on andprior to about September 1950, was a member in good standing of, and gaveassistance and support to, the Independent; (3) on or about September 1,1950, the said Polk joined the Union, and thereafter engaged in activitieson behalf of the Union; (4) on or about October 27, 1950, the Respondent dis-charged said Polk and thereafter failed and refused to reinstate him becausehe refused to terminate his activities on behalf of the Union, and to give as-sistance and support to the Independent, for the purpose of inducing andcoercing its employees to become and remain members of, and to give assistanceand support to, the Independent, and to refrain from becoming or remainingmembers of, or engaging in activities on behalf of, the Union ; and (5) by the actsabove described the Respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act inviolation of Section 8 (a) (1) and Section 2 (6) and (7) of the Act.'On or about July 23, 1951, the Resondent filed an answer wherein it admittedcertain affirmative allegations of the complaint but denied that it had committedthe unfair labor practices alleged.'Pursuant to notice, a hearing was held at Tampa, Florida, on July 26 and 27,1951, before the undersigned Trial Examiner duly designated by the Chief TrialExaminer.General Counsel and Respondent were represented by counsel, andthe Union was represented by its vice president.All parties were offered fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.At the conclusion of the hearing the GeneralCounsel and counsel for Respondent argued orally before the undersigned, whichargument was included in the transcript of the testimony.At the close of thehearing General Counsel made a motion to conform the pleadings to the proof.The motion was granted without objection.During the hearing counsel for the Respondent made motions to strike certainportions of the complaint and to dismiss the complaint, which motions weredenied with the proviso that they might be renewed at the close of the hearing.At the close of the hearing such motions were renewed, whereupon the undersignedreserved ruling thereon for his Intermediate Report.Said motions are disposedof in the findings, conclusions, and recommendations below.Upon the entire record in the case and-from his observation of the witnesses, theundersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTU. S. Phosphoric Products Division, Tennessee Corporation is a corporationorganized under the laws of the State of New York, with an office and place ofbusiness at East Tampa, Florida, where it has been engaged at all times materialherein in the manufacture of chemicals.During the 12 months preceding thehearing, which period is representative of all times material herein, it purchasednew materials valued in excess of $1,000,000, more than 50 percent of which, invalue, originated outside the State of Florida and was shipped in interstate com-f Prior'to its amendment at the hearing, the complaint alleged that the Respondent, byand through its Personnel Director Thomas H. Freeman,Jr.,had interrogated its em-ployees concerning their union membership,activities,and sympathies.On motion ofGeneral Counsel such allegation was stricken from the complaint. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerce to the East Tampa plant.During the same period, it manufactured andsold finished chemical products, at the East Tampa plant, valued in excess of$1,000,000,more than 75 percent of which, in value, was sold and shipped tocustomers outside the State of Florida.'II.THE ORGANIZATIONS INVOLVEDInternational Chemical Workers Union, AFL, and U. S. PhosphoricProductsCorporation Employees Association are labororganizationswithinthe meaningof Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The eventsantedatingdischarge of Lawrence M. Polk, Sr.1.The Independent; its organization;and bargainingcontractswith RespondentThe record discloses that the Independent was first recognized by Respondentas bargainingrepresentative for its employees in 1938.The first written con-tract between the Independent and Respondent, insofaras isdisclosed by therecord, was entered into on August 17, 1944.The next written contract enteredUnder the terms °of.the1944 contract the parties bargained concerning the wages of the yardmaster andhead locomotive operator and labor foreman, together with their seniority whichwas established under the terms of the contract.Under the terms of the 1948contract the parties bargained concerning the wages and seniority rights coveringhead labor foreman, labor foremen, head locomotive operator and yardmaster,and heads of other departments, such as construction department, electricaldepartment, and mechanical department.Under date of February 25, 1949, the Union filed a petition in case No. 10-RC-528, certification of representatives pursuant to Section 9 (c) of the Act, follow-ing which the parties entered into a "stipulation for certification upon consentelection."Such election was held on April 27, 1949.The tally of ballots dis-closed that out of the eligible voters ;numbering 558, the Union received 111 votesand the Independent 422 votes, with 10 votes being cast against both participatinglabor organizations and there being 1 challenged ballot.Under date of July 11, 1949, the Board issued its Decision and Certification ofRepresentatives wherein it certified that the Independent had been designatedand selected by a majority of the employees, in the unit set forth below, as theexclusive representative of all the employees in such unit for the purpose ofcollective bargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.The unit described in said Decisionis asfollows :Allmaintenance and production employees in the East Tampa, Florida,Plant of the U. S. Phosphoric Products Division, Tennessee Corporation, ex-cluding office-clerical employees, head carpenter, head labor foreman, laborforemen, head mechanic, head machinist, head pipefitter, head boilermakerand sheet metal worker, head welder, head electrician, head painter, gateman,salesmen, guards, professional employees and supervisors as defined inSection 2 (11) of the Act, as amended, constitute a unit appropriate for thepurposes of collectivebargainingwithin themeaningof Section 9 (b) of theAct, as amended.8 The findings in this section are based upon the allegations contained in the complaintas admitted by Respondent's answer. U. S. PHOSPHERIC PRODUCTS DIVISION657The record indicates that following the election, and on or about May 10, 1949,the Union filed objections to the election in said Case No. 10-RC-528, whichobjections were subsequently withdrawn on or about July 5, 1949, and prior tothe Board's decision and certification of representatives.'The record discloses that under date of February 14, 1949, the Respondentand the Independent entered into a further collective-bargaining contract underthe terms of which wages were contracted for covering shift foremen, head laborforeman, labor foremen, head machinist, head pipefitter, head boilermaker andsheet metal worker, and head painter, all of whom had been excluded from theappropriate unit under the Board's Decision and Certification of Representation!2.Polk's organizational activitiesa.On behalf of the IndependentPolk was hired in June 1946 as a truck driver and was promoted to positionof labor foreman on June 30, 1946.On the day that he was hired Polk paid aninitiation fee to join the Independent and thereafter and until a few monthsafter his discharge he paid 25 cents per month dues to the Independent.As has been indicated hereinabove and, pursuant to a "Stipulation for Cer-tification upon Consent Election," an election was held at the Respondent's planton April 27 and 29, 1949, at which the employees voted to determine whetherthe Independent or the Union should be selected as bargaining representative forthe employees in the appropriate unit.Also as set forth above, the record dis-closes that the Independent won the election 422 to 111 and was subsequentlyduly certified as such representative.Polk testified without dispute and the undersigned finds that for some 30 daysbefore the date of the election, above referred to, he was active in encouragingemployees to become members of the Independent, in procuring signed applica-tions for membership in the Independent from different employees, and in collect-ing dues for such membership.Generally speaking, Polk confined his effortsto signingup new members or inducing former members to rejoin the Inde-pendent among the employees of the labor gang, of which gang he had generalsupervision along with Robert Hale on the different assignments to which thelabor gang was normally engaged.Polk testified that he signed up or re-signedsome125 to 150 employees to membership in the Independent.On the Friday preceding the day of election, at the request of William Shaw,then president of the Independent, Polk punched out for the day and went tothe office where the employees were paid on this particular Friday. As theemployees got their pay he contacted those who were in arrears in their mem-bership dues, and attempted to collect the same ; as to those who were not mem-bers he sought to and in many instances was successful in having the employeesinstant case contends in substance and effect that the Independent was assisted byRespondent's supervisors in the election above referred to ; and the fact that the Uniondid not pursue and insist upon the objections to the election above referred to may havesome bearing upon the instant matter.This subject is discussed further below.7 Thomas H. Freeman,Jr.,personnel director for Respondent,testified"that for thepast several years Respondent Company has had collective bargaining contracts with theU. S. Phosphoric Products Corporation Employees Association;and that the Associationis an independent labor organization;that the Association does not represent any employeesother than employees of the Company;"and further :Q. Is that Association currently recognized by the Company as the collective bar-gaining agent for any of its employees?A. It is. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDsign up and pay the initiation fee and a month's dues. He worked from about 2: 007or 2: 30 in the afternoon unti14: 00 p. in. on this assignment.'--In addition to personal solicitation of members for the Independent on payday at the office, as above described, Polk testified that he gave out handbills=on behalf of the independent during the time prior to the election.At the timePolk was passing out handbills on behalf of the Independent, representativesof the Union were also passing out such bills.General Superintendent of Con-structionWells testified that he had noted Polk passing out handbills on thehighway adjoining Respondent's property.Polk testified on at least one occasion,when representatives of both the Independent and the Union were passing outbills,Personnel Supervisor Freeman had chased all bill passers to the highwayand off the company premises.'It is undisputed that Polk's position as labor foreman was that of a supervisorunder the terms of the Act.b. On behalf of the UnionPolk testified, and the undersigned finds, that on or about August 1, 1950, Polkjoined the Union and thereafter until on or about October 27, 1950, the dateof his discharge, was active in soliciting and signing up members on behalfof the Union.Polk estimated that he signed up some 125 to 150 employees in the Union,most of whom were solicited from the labor gang over which he had supervisionwhen they were assigned to his gang.The record indicates that all of the laborgang was composed of Negroes and in his effort to enroll them in the Union,Polk visited a number of them at their homes and secured signed applicationcards from many of them. Polk testified that with one exception he did notsign up any applicants on company time or property, but did discuss the Uniomwith the different members of his gang as a result of such members asking himquestions concerning the Union.He testified : "I wouldn't start it but if anyoneasked me questions I would answer their questions about it ; but as far as signingthem up I wouldn't sign them up on company time."Polk further testified that the Union got to the point where they held meeting%and tried to hold such meetings once a week. At an informal meeting held atSeaman's Hall or Seafarers' Hall, some 2 weeks prior to Polk's discharge, Polkwas elected temporary president, one Flowers temporary recording secretary,and Joe Mange's temporary vice president.The meeting last above referred towas held about 2 weeks before Polk's discharge ; such meetings had been dis-continued following such discharge ; and no formal meetings were held and no8 Polk testified that the Independent reimbursed him for the loss of pay occasioned byhis checking out on this occasionGeneral Superintendent of Construction Carlos C.Wells testified that it was the practice,"once in a while,"for the Independent to askthe release of some employee to perform association duties on Friday from 2:30 to3: 30 p. in.(Respondent's pay day).When the Respondent granted such requests theemployees'"company time" stopped.7As to Respondent's knowledge of Polk's activity on behalf of the Independent, Polk, Inpart, testified :Q. But there would be no reason why the supervisors of the Company would knowyou were signing up the men in your gang,would there?A. I wouldn't say they didn't know it, or I couldn't swear that they did know it,no more than the one time I signed up at the pay office, and I believe one of the . .I think all of them knew I was signing them up, because I had to get permission fromMr.Wells,through either...I don't know whether it was through Mr Bill Shawor Dan Thompson(Independent officials), one ofthe two. U. S. PHOSPHORIC PRODUCTS DIVISION659'dues collected.According to Polk, approximately 35 employees were present atthe meeting above referred to.On the basis of the foregoing and upon the entire record the undersigned is of'the opinion that Polk engaged in the activities on behalf of the Independentand the Union at the times and in the manner described above.'3. Issues : contentions; conclusionsThe Genei at Counsel's contentions are best stated by quoting paragraph 4 ofthe complaint, reading as follows.The Respondent discharged the said Polk, and failed and refused to rein-state him, because he refused to terminate his activities on behalf of theUnion and to give assistance and support to the Independent, and for thepurpose of inducing and coercing its employees to become and remain mem-bers of, and to give assistance and support to, the Independent, and torefrain from becoming or remaining members, or engaging in activities onbehalf of, the Union.In his oral argument before the undersigned, the General Counsel, in part,stated :In short, Mr. Examiner, I wanted to show how this case fell under theline of cases where a supervisor is entitled to be reinstated with back payif lie refuses to engage in unfair labor practices at the request of the Re-spondent, of the Company, I mean, and is discharged for his refusal to doso.Here lie refused to continue an S (a) (2) violation, he refused to con-tinue to give illegal assistance and support to the Independent, and thatwas the principal part of the reason for his discharge, I submit, under thefacts and testimony in this case.I do want to cite the Examiner, in support of these propositions, severalauthorities which are cited in the Intercity Decision, 89 NLRB, and thecitations are at page 1138, and call attention also to the Decision in Salantand Salant, 92 NLRB, Case No. 69, at 27 LRRM, page 1092.The General Counsel's citation above was given to theundersigned on therecord underdate of July 27, 1951.However,underdate of July 16, 1951, theUnited StatesCourt of Appeals for the Fourth Circuit reversedthe Board'sdecision insofar asit was applicable to the discharge of the supervisory employee.The court said :With respectto thefindings as to the discharge of the supervisory em-ployee,Peeler, however,and the order of reinstatementthereon,we do notthink that the Board's action is sustained by the record. On the contrary,we think it perfectly fair that Peeler was discharged because ofhis con-nection with the organization of the Unionand we agreewiththe dissentingopinionof MemberReynoldsthat thereis no substantialevidence to supportthe findingthathe was discharged becausehe would notengage in theunfair labor practice of spying uponother employees.As hewas a super-visory employee,he wasnot protectedfrom discharge because of unionmembership or activities.8 Polk testified as to both organizations that be succeeded in signing up from 125 to150 employees in each organization.While the undersigned is convinced that he un-doubtedly signed up a considerable number on behalf of both organizations, the recordwould not support a finding that he actually succeeded in signing some 250 to 300 em-ployees divided between the Independent and the Union, all of which leads the undersignedto believethat Polkmay have overestimated the results of his organizational activities onthe whole. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Order of the Board will accordingly be modified by eliminating there-from Section 2 (d) which directs the reinstatement of Peeler with backpay ; and as so modified it will be enforced.Modified and enforced.In order that the General Counsel may prevail, it must affirmatively appearthat Polk was discharged for his failure to engage in antiunion activities orother unfair labor practices,expressly demanded of him by his superiors. Inthis connection the General Counsel appears to rely upon Polk's testimonywherein the latter contends that J. D. Magee, general foreman of the insecticidedepartment, who on a number of different occasions, according to Polk, wantedthe latter to drop the Union and run for president of the Independent. In thisconnection Polk testified :Q.What did he (Magee) say?A. He wanted me to drop the Chemical Workers and run for presidentof the Association.Q. Run for president of the Association?A. That is right, and he would back me.What he meant by backing meI don't know.Polk says that while Magee informed him that if he would drop the AFL.and run for president of the Association, Magee would support him, he didnot say what kind of backing he would give him. "He just said he would-backme." °Polk testified that Joseph Lafaye, yardmaster, who, "if he happened tobe by he would stop and talk to me, or if he was riding by on a scooter he wouldholler `Hi, President'. and the last type of incident had happened on more than10one occasion."Polk also testified that Gene Gordon, his immediate supervisor, advisedhim, "Don't stick your neck too far" and when Polksaid,"What do you mean?"Gordon said, "with this Union," to which Polk replied, "Well, I ain't sticking itout too far." In this connection Polk testified :Q. I see.He said, "with this Union?"A. That is right.Q.What was he referring to?A. The A. F. of L.,because he knew I was working for them, because Itold him I was working to get the A. F. of L. in there.Q.Was there anything else said that you recall?A. The onlything he said,he said,"Better watch out, the axe is liable tofall."I told him, "I ain't worried about it falling on me." I told him I comethere looking for a job, and I would go away looking for a job.Polk further testified that with reference to his talks with Magee and Lafaye,"I would tell them nothing doing, I wouldn't drop it." I says, "If I was Presi-dent, no matter what kind of a contract I brought up to the Company wouldnever sign it."Polk testified that on the Tuesday before he was fired, and as he was gettingready to punch out, Personnel Director Freeman told him to come tothe person-nel office after has had punched out. In this connection Polk testified :9Magee as a witness for Respondent testified and categorically denied that he had toldPolk to quit working for the Chemical Workers Union or that he would help him becomepresident of the Association ; and further testified that he did not learn that Polk hadbeen active for the AFL until after Polk's discharge.10Lafaye, called as a witness for Respondent, testified that he and Polk were goodfriends but that be had no recollection of telling Polk to run for president of the Inde-pendent and to drop the AFL and affirmatively testified that be did not know that Polkwas active on behalf of the AFL until after his discharge.Lafaye admitted that he didrefer to Polk as "Hi. President!"Lafaye testified that he and Magee were brothers-in-law. U. S. PHOSPHORIC DIVISION661Q. Did you go in the office?A. I went in the office.Q.Was anybody else present?A. Nobody present.We were at the door.Q.What did he say?A.He wanted to know what the trouble was out in the yard. I says,"There ain't no trouble."He says, "Yes, there is trouble ; I mean the A. F.of L. trouble." I told him, "There ain't no trouble ; 90 percent of the menare unionanyhow."So I told him what the trouble started fromwas, oneof the supervisors firing a man for no cause ; and he wanted to know whyI didn't go to the Union here. I told him I had been to Bill Shaw with itat least 4 times.Q. You say the Union ; does thatmeanthe Association?A. The Association. I told him that I had been to Bill Shaw with itat least 4 times, and there was nothing done about it.Every time it wasthe same thing.Q. Do you recall anything else that was said?A. No, no more that I can remember."As above indicated, the General Counsel relies upon Polk's testimony con-cerning the alleged conduct of Magee, Lafaye, and Freeman as constituting ademandon the part of the Respondent that Polk give assistance and supportto the Independent for the purpose of inducing and coercing its employees tobecome or remain members of, and to give assistance and support to, theIndependent.As noted above both Magee and Lafaye categorically denied making thestatements attributed to them by Polk, and Freeman gave an entirely differentversion to the conversation between him and Polk than was set forth by the latter.From his obsevation of Magree, Lafaye, and Freeman and from their testimonythe undersigned is of theopinion andtherefore finds that the record will notsupportthe finding that Magee, Lafaye, or Freeman, or either of them sug-gested or requested that Polk discontinue his A. F. of L. activities or that theysuggestedor requested that he aidand assistthe Independent anytime betweenAugust 1, 1950, and the date of his discharge October 27, 1950.The record discloses without dispute that Polk was actively engagedin organ-izingthe Union on behalf of the A. F. or F.; that his superiors became aware ofsuch activity ; and that there were complaints among the bull gang crew thatPolk was discriminating against some members of the crew by assigning themto work other than that of unloading ships, an operation that provided for 4hours' overtime work per shift, with the result that the responsible supervisorof Respondent determined to and did discharge Polk.iiThe record discloses that some four members of the bull gang complained to Freemanthat Polk in his selection of members of the bull gang to unload ships, an operation thatoperated on 12-hour shifts, and thus providing overtime pay for 4 hours per shift,was discriminating against a number of the members of the bull gang in assigningthem to or refusing to assign them to unloading of shipsFreeman in his testimonydenied the testimony of Polk quoted above.He stated in substance that the only matterbe discussed with Polk with reference to trouble was as follows :Iasked Mr Polk what all the disturbance and ill feeling was which was beingcreated amongst the bull gang crew.Mr Polk gave me an answer to the effect that"there wasn't anything wrong with the crew down there, that he was not disturbingthem orhe was not causing- any dissension amongst the crew ; It was that damnedson-of-a-bitchMr. Bodner," who was foreman then of the maintenance section ofthe construction departmentHe said Mr Bodner was cussing the men and kickingthe men around,and that if we didn't do somthing about getting rid of Mr. Bodnerthe whole bull gang crew was going to go to the A. F. of L.215233-53-43 662DECISIONSOF NATIONALLABOR RELATIONS BOARDUnder the circumstances disclosed by the record herein the Respondent wasfree to discharge Polk because of his union membership and activities. Asstated inN. L. R. B. v. Edward G. Mudd Mfg. Co,169 F. 2d 571 (on remand fromthe Supreme Court, 322 U. S. 840), Courts stated :We believe it is clear that Congress intended by the enactment of the LaborManagement Relations Act that employers be free in the future to dischargesupervisors for joining a union, and to interfere with their union activities.Under somewhat analogous circumstances, the Board has held that the dis-charge of a supervisor for organizational activities on behalf of the rank-and-file union violates neither Section 8 (a) (3) nor 8 (a) (1) of the Act. 2As stated by the Court of Appeals for the Fourth Circuit inIntercity Adver-tising Company, supra,with reference to one Peeler, a supervisory employee:"as he was a supervisory employee, he was not protected from discharge becauseof union membership or activities."ConclusionsThe foregoing and the record disclose that Lawrence M. Polk,Sr.,was asupervisory employee of the Respondent, U. S. Phosphoric Products Division,Tennessee Corporation; that to the knowledge of the Respondent's responsibleofficials,Polk engaged in organizational activities on behalf of InternationalChemical Workers Union, A. F. of L.; and that by his discharge on October 27,1950, the Respondent has not violated Section 8 (a) (1) of the Act. Theundersigned accordingly recommends that the complaint herein be dismissedin its entirety.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned make the following :CONCLUSIONS OF LAW1. International Chemical Workers Union, A. F. of L., is a labororganizationwithin the meaning of Section 2 (5) of the Act.2.U. S. Phosphoric Products Division,TennesseeCorporation,Respondentherein, is engaged in commerce within the meaning of Section 2 (6) and (7)of the Act.3.The Respondent is not engaged in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.[Recommendations omitted from publication in this volume.]39 SeeAccurate Threaded ProductsCo , 90 NLRB 1364Alabama MarbleCo, 83 NLRB1047, 1074-1075 ; see alsoTrt-Pak Machinery Service, Inc,94 NLRB 1715GENERAL WAREHOUSEMEN AND EMPLOYEES UNION9 LOCAL 636, ANDGENERAL TEAMSTERS, CHAUFFEURS AND HELPERS, LOCAL 249, INTER-NATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERSOF AMERICA, AFLandRoy STONETRANSFERCORPORATION.Case No. 6-CD-14. June 11, 1952Decision and Order Quashing Notice of HearingThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in an99 NLRB No. 111.